Citation Nr: 0609634	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  99-03 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder manifested 
by encephalitis-type symptoms, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1969 and from December 1990 to May 
1991, including service in Southwest Asia during the Persian 
Gulf War.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Philadelphia Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 1999 a videoconference hearing was 
held before the undersigned.  The case was before the Board 
in January 2000, February 2001, June 2003, and June 2004, 
when it was remanded on each occasion for additional 
development.  (In September 2002 the Board sought further 
development under then-existing authority.  


FINDINGS OF FACT

The veteran had active military service in the Southwest Asia 
Theater of operations during the Persian Gulf War, and 
competent evidence establishes that he has encephalitis-type 
symptoms of undetermined etiology following such service.


CONCLUSION OF LAW

Service connection is warranted for a disorder manifested by 
encephalitis-type symptoms as a disability due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained all identified records from postservice 
medical care providers.  There is no indication that there is 
any relevant evidence outstanding, and development appears 
complete.  Regardless, as the veteran is not prejudiced by 
the determination below, there is no need to dwell on the 
impact of the VCAA on this claim.  

Background

Essentially, the veteran contends that he has a disorder 
manifested by encephalitis-type symptoms that is due to 
undiagnosed illness.  Service personnel records show that the 
veteran had active military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  His 
service medical records are silent for diagnosis or treatment 
of encephalitis or encephalitis-like symptoms.  

The first evidence indicating the presence of encephalitis-
like symptoms is in private medical records showing that the 
veteran was hospitalized at the Reading Hospital and Medical 
Center in July 1992.  The hospital's medical staff obtained 
the veteran's medical history via his family, who reported 
that they found him unresponsive at home.  Approximately two 
days prior he had complained of occasional headaches, but had 
denied any symptoms such as fever, nausea, vomiting, or 
diarrhea.  His family also reported that he experienced 
depressive symptoms over the prior two months, and had a 
clinical history of depression.  On the veteran's intake into 
Reading Hospital, the initial impression was "meningitis 
[versus] encephalitis [versus] tumor."  Diagnosis after 
approximately one week of hospitalization was herpes 
encephalitis.  

Approximately one month after the initial hospitalization, 
the veteran was transferred for rehabilitation by a private 
physician, J. V., M.D. (Dr. V.), who reported that the 
veteran was undergoing intensive cognitive therapy for 
deficits following an acute episode of meningoencephalitis.  
The records indicate that the veteran eventually recovered 
full consciousness and the ability to ambulate and move his 
arms and legs somewhat; however, he never recovered the 
ability to speak clearly.  

VA examination in October 1994 showed that the veteran 
continued to suffer from dystharia of speech.  There was a 
reduction in oral motor strength and coordination, as well as 
a degree of reduced intelligibility.  The impression was 
"that of a post encephalitic syndrome, specific etiology not 
at this point understood or determined."  

In an October 1997 letter, Dr. V. noted that the veteran had 
been involved in incursions into Iraq while stationed in 
Saudi Arabia.  The veteran's spouse told Dr. V. that the 
veteran seemed vigorous and healthy until he was hospitalized 
in July 1992 with severe encephalitis.  Dr. V. reported that 
the veteran's illness was profound and prolonged, and his 
recovery was slow and only partial.  He continued to have 
significant neurologic deficits involving weakness and 
clumsiness of his right arm; he had difficulty speaking and 
controlling his facial muscles; and he was "completely 
unemployable as a result."  Regarding the etiology of the 
veteran's health disorders, Dr. V. reported:

We had labeled the causative agent in 
[the veteran's] case as "probable herpes 
simplex," but . . . there never was any 
positive confirmation of the cause of his 
encephalitis.  It is certainly possible 
that other viral or infectious agents 
were responsible for this severe case of 
encephalitis.  

On VA examination in January 2003, a VA physician opined that 
the veteran has an encephalopathy as a result of a herpes 
simplex infection of the brain which resulted in loss of 
cognitive function and produced other severe symptoms.  The 
examiner did not express a clear and specific opinion as to 
the etiology of the infection, i.e., whether or not it is in 
any way related to the veteran's service.  

Additional private medical records dated through February 
2004 reflect that the veteran remains under the 
rehabilitative care of Dr. V.  Records from the Social 
Security Administration show that the veteran was awarded 
disability benefits from that agency for the effects of viral 
encephalitis.  In a February 2004 letter, Dr. V. recounted 
the veteran's history since the onset of viral 
meningoencephalitis in July 1992.  The veteran's recovery 
remained slow and only partial.  He continued to suffer from 
facial weakness and incoordination, his speech was 
unintelligible, and he was unable to control his saliva.  He 
was unable to swallow any food that was not blenderized.  
There was spastic weakness of the right hand (and to a lesser 
degree the right arm), and his gait was somewhat spastic.  He 
had little, if any, cognitive impairment, but remained 
disabled because of his various neurologic dysfunctions, and 
Dr. V. expressly reported that "[w]e expect no return of 
[the veteran's] neurologic function after this period of 
time."  Dr. V. further stated:

The initial presumption, although never 
proven, was that [the veteran] had herpes 
simplex meningoencephalitis.  It is 
certain that he had some type of viral or 
aseptic infectious process, but the exact 
agent of this terrible disease remains 
unknown.  Additionally, the incubation 
time of this agent would be unknown but 
could have extended to the time of his 
military service in the near east.  The 
purpose of this letter is to reconfirm 
[that the veteran] suffered a very 
serious and devastating, and nearly fatal 
illness which was presumably viral or 
possibly chemically induced, surely not 
bacterial.  The exact type of infection 
remains unknown and its exact incubation 
and source remains uncertain.  

The veteran was afforded a VA examination in February 2005 to 
determine the nature and etiology of his claimed disability.  
Specifically, a VA examiner was asked to provide a diagnosis 
for the veteran's encephalitis-type symptoms (if one was 
known; if not, the examiner was to specify that the symptoms 
are due to undiagnosed illness), and to opine whether it is 
at least as likely as not that the diagnosed disability is 
related to service.  The examiner reported that a review of 
the service medical records, along with postservice VA and 
private medical records, and examination of the veteran was 
accomplished.  Examination resulted in diagnosis of 
"[e]ncephalitis - based on the hospital records from Reading 
Hospital the etiology for [the veteran's] illness is most 
consistent with Herpes Simplex virus (HSV) infection based on 
[computed tomography] appearance and the course of his 
illness."  The examiner went on to report:

This diagnosis is, however, presumptive . 
. . and cannot be determined conclusively 
especially since CSF serologies did not 
demonstrate elevated antibodies to HSV 
either at baseline or on follow-up 
[approximately] 3 weeks into his illness.  
Other etiologies of his illness (based on 
serology) are unlikely - influenza A, 
with the largest increase in titer would 
be extremely rare as a cause of 
encephalitis in an immuno-competent host 
and is even more rare to present in the 
middle of the summer.  Thus, the titer is 
therefore considered as non-specific.  
Additionally, it is exceedingly unlikely 
although cannot be excluded that [the 
veteran's] illness is a result of a 
delayed exposure from his time during the 
[first] Gulf War . . . .  I consider [the 
veteran] as extremely disabled at the 
present time with an illness that is 
consistent with, but not conclusively, 
due to HSV encephalitis.  Service-related 
illness cannot therefore be excluded with 
complete certainty.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, muscle pain, joint pain, neurologic signs 
or symptoms, and symptoms involving the respiratory system.  
See 38 C.F.R. § 3.317(b).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The critical issue in this case is whether the veteran's 
encephalitis-type symptoms are related in any manner to 
service.  The RO has denied this claim based on a finding 
that "the provisions of an undiagnosed illness cannot be 
exercised," because "[e]ven with the less than 100% 
conviction of the encephalitis diagnosis, your private and VA 
clinicians continue to present your condition as most likely 
being encephalitis," and "[i]n order to rule reasonable 
doubt in your favor, a finding of 50% or more uncertainty 
would have had to have been expressed."  (See November 2005 
supplemental statement of the case).  

The record establishes that the veteran suffers from a 
disorder manifested by encephalitis-type symptoms that are of 
unknown etiology.  The evidence further shows (by medical 
opinions) that the encephalitis-type symptoms may be related  
to his active service in Southwest Asia during the Persian 
Gulf War.  Essentially there are two medical opinions 
commenting on the etiology of the veteran's encephalitis-type 
symptoms.  Both opinions (noted above) express that the 
veteran's encephalitis-type symptoms may (to varying degree) 
be related to Persian Gulf War service.  The veteran's 
primary private physician, Dr. V., expressly noted that it is 
certain the veteran had some type of viral or aseptic 
infectious process, and that "the incubation time of this 
agent would be unknown but could have extended to the time of 
his military service in the near east" (emphasis added).  
The February 2005 VA examiner expressly reported that "it 
cannot be excluded that [the veteran's] illness is a result 
of a delayed exposure from his time during the [first] Gulf 
War," and that "[s]ervice-related illness cannot therefore 
be excluded with complete certainty."  Furthermore, while a 
diagnosis of HSV encephalitis has been attached to the 
veteran's symptoms, it is significant that all the competent 
evidence shows that this diagnosis is by exclusion, and that 
the etiology for the veteran's symptoms remains considered 
unknown.  The Board has considered the possibility of further 
development for more definitive medical findings; but in 
light of the comments in the medical opinions already of 
record, the Board concludes that a remand for development of 
the medical question presented would be an attempt to bring 
certainty to a matter where such is not possible.  

While the evidence does not establish with any degree of 
certainty that there is a nexus between the veteran's 
encephalitis-type symptoms and his service in Southwest Asia 
during the Persian Gulf War, it establishes that the etiology 
for the veteran's encephalitis-type symptoms is unknown.  It 
is reasonable to conclude then that because the diagnosis of 
HSV encephalitis is by exclusion, and not based on any 
conclusive diagnostic studies, that what the veteran has, in 
essence is encephalitis-like symptoms due to undiagnosed (or 
not conclusively diagnosed) illness.  As reasonable doubt 
must be resolved in the veteran's favor (38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102), service connection for an undiagnosed 
illness manifested by encephalitis-like symptoms is 
warranted.  


ORDER

Service connection for an undiagnosed illness manifested by 
encephalitis-type symptoms is granted.



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


